COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jose Isidro Flores v. The State of Texas

Appellate case number:    01-20-00763-CR

Trial court case number: 1664298

Trial court:              178th District Court of Harris County

        On November 3, 2020, attorney Angela L. Cameron was appointed to represent appellant,
Jose Isidro Flores, in the present appeal. On January 5, 2021, attorney Matthew Mendez filed a
notice of appearance as attorney of record for appellant. On January 12, 2021, this Court issued
an order advising that, because appellant is already represented by appointed counsel, new
counsel must file a motion to substitute in as appellate counsel for appellant or appointed counsel
must file a motion to withdraw. See TEX. R. APP. P. 6.1(a), 6.5.

        On January 12, 2021, attorney Matthew Mendez filed a motion for substitution of
counsel. The motion does not comply with Texas Rules of Appellate Procedure 6.5(b) and
6.5(d).

       Accordingly, the motion for substitution of counsel is denied without prejudice to refile.

       It is so ORDERED.

Judge’s signature: ___________Veronica Rivas-Molloy____________
                               Acting individually


Date: January 26, 2021